Citation Nr: 0610985	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This case was previously before the Board in August 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

Upon review of this case, it would appear that the appellant 
(the widow of the veteran) seeks entitlement to pension 
benefits, including special monthly pension, based on the 
need for the regular aid and attendance of another person or 
on account of housebound status.  Inasmuch as that issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for appropriate action.

Finally, for reasons which will become apparent, the appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that, due primarily to problems 
associated with the veteran's service-connected polypoid 
gastritis and secondary anemia, it was not possible to 
administer the "aggressive" anticoagulant therapy necessary 
to forestall his "sudden death" from a fatal cardiac arrest.  
In the alternative, it is argued that, for some time prior to 
his death, the veteran was taking Vioxx and/or Celebrex for 
control of his service-connected rheumatoid arthritis, which 
medication contributed to his death from cardiac arrest.

In that regard, a review of the record discloses that the 
veteran died on May [redacted], 2002.  According to the Certificate 
of Death, the immediate cause of the veteran's death was 
ischemic cardiomyopathy, due to, or as a consequence of, 
atherosclerotic coronary vascular disease.  A significant 
condition contributing to death, but not resulting in the 
underlying cause of death, was acute renal failure.  

On March 21, 2006, slightly less than one month following the 
transfer of the appellant's case to the Board, there was 
received at the Board additional evidence regarding the 
appellant's claim of service connection for the cause of the 
veteran's death.  That evidence consisted of correspondence 
from the veteran's son, with accompanying articles describing 
the suspected relationship between certain Cox-2 inhibitors, 
including Celebrex and Vioxx, and myocardial infarction 
and/or stroke.  In the correspondence, it was alleged that, 
prior to his death, the veteran had been prescribed Vioxx and 
Celebrex "for a number of years."  Further alleged was 
that, despite repeated requests, the VA, and specifically the 
VA Medical Center in Salisbury, North Carolina, had failed to 
provide a complete list of medications prescribed for the 
veteran.  Significantly, a review of the record discloses 
that, in February 2000, the veteran was taking Celebrex.

In the opinion of the Board, the evidence submitted in March 
2006 relates to and/or has a bearing on the appellant's claim 
of service connection for the veteran's death, and must 
therefore, absent a waiver, be referred to the agency of 
original jurisdiction (in this case, the RO) for initial 
review.  Currently, there exists no written waiver (as 
required by regulation) of the appellant's right of initial 
RO review of the recently-submitted evidence.  38 C.F.R. 
§ 20.1304(c) (2005).  Nor has an opinion been offered as to 
the relationship, if any, between the medications in question 
and the veteran's coronary vascular disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facility or facilities, 
including the VA Medical Center located 
in Salisbury, North Carolina, in an 
attempt to obtain a complete list of 
medications prescribed for the veteran.  
That list of medications, when obtained, 
should be made a part of the veteran's 
claims folder.  If such list cannot be 
obtained, the reasons therefor should be 
indicated, the claims file so annotated, 
and the appellant advised of the problem.

2.  The veteran's entire claims folder, 
including the aforementioned list of 
prescribed medications, should then be 
forwarded to a VA specialist in the field 
of cardiology.  Should it be determined, 
based on a review of the record, that the 
veteran was, in fact, prescribed Celebrex 
and/or Vioxx for his service-connected 
rheumatoid arthritis, an opinion is 
requested as to whether either or both of 
those medications as likely as not caused 
or contributed to the atherosclerotic 
coronary vascular disease which 
ultimately led to his fatal cardiac 
arrest.  

3.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death.  
Should the benefit sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in 
January 2006.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



